In an action for divorce or separation, in which the defendant husband counterclaimed, inter alia, for a judgment declaring the invalidity of the marriage on the ground that the person who solemnized it was not registered with the City Clerk of the City of New York, defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County, entered October 29, 1975, as denied his motion for summary judgment. Order affirmed insofar as appealed from, with $50 costs and disbursements. The parties obtained a New York State marriage license in 1956. The ceremony was performed in Manhattan by a Muslim qadi, who, in a duly witnessed marriage certificate which was filed with the city clerk, certified that he had solemnized "the rites of matrimony” between the parties. The parties lived together as husband and wife for almost 20 years; now that plaintiff seeks a divorce, defendant alleges that the marriage is a nullity because the qadi was not registered with the city clerk as required by section 11-b of the Domestic Relations Law. The absence of such registration does not suffice to void a marriage (see Matter of Liberman, 6 Misc 2d 396, revd on other grounds 4 AD2d 512, affd 5 NY2d 719; accord Matter of Liebman, 44 Misc 2d 191). Martuscello, Acting P. J., Latham, Cohalan, Damiani and Titone, JJ., concur.